Case 6:19-cv-06090-RTD Document 33                           Filed 02/02/21 Page 1 of 11 PageID #: 433




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      HOT SPRINGS DIVISION


KYLE STEVEN JOHNSTON                                                                       PLAINTIFF

V.                                           NO. 6:19-CV-6090-RTD

MONTEREY COLLECTIONS SVC                                                                  DEFENDANT



                                     MEMORADUM OPINION AND ORDER


       Now before the Court is Defendant’s Motion for Summary Judgment (Mot. Summ. J., Sept.
14, 2020, ECF No. 18). Plaintiff Kyle Steven Johnston originally filed suit in the District Court
of Hot Springs, Small Claims Division, Garland County, Arkansas, alleging violation(s) of the
Fair Debt Collection Practices Act, 15 U.S.C. § 1592, et seq. (Compl., July 2, 2019, ECF No. 3.)
In his self-drafted Complaint, Plaintiff disputes the validity of the contract underlying the alleged
debt and asserts Defendant violated the FDCPA by harassing him, failing to properly substantiate
the debt, and continuing to report negative information to credit reporting agencies over his
objection. 1 By way of relief, Plaintiff seeks damages in the amount of $3,000 plus costs and fees.
(Compl., id. at 2.) Defendant removed the case to this court pursuant to 28 U.S.C. §§ 1331, 1441,
and 1446, (Not. of Removal, July 30, 2020, ECF No. 1), and filed a motion for summary judgment
arguing that its conduct did not violate the FDCPA. This Court has jurisdiction pursuant to 28
U.S.C. §§1331. Upon review, the Court finds summary judgment is proper and the motion should
be GRANTED.




       1
           Plaintiff originally filed suit in pro se and is now represented by counsel.

                                                            1
Case 6:19-cv-06090-RTD Document 33                       Filed 02/02/21 Page 2 of 11 PageID #: 434




        I.       BACKGROUND

        The facts are not in dispute and they are recited in a light most favorable to the Plaintiff.
On or about March 1, 2017, Plaintiff and his now ex-wife, Melanie Johnston, purchased a
membership in a time share vacation club (Vacation Club or the Club). To this end, they entered
into a Global Exchange Vacation Club Promissory Note and Security Agreement, (Global
Agreement, ECF No. 18-2, pp. 1-8), with Global Exchange Development Corp. (Global or the
Creditor.) The Vacation Club includes mandatory membership in the Club Owner’s Association
(the Association) with the duty to manage, maintain and administer the Club (Id. at ¶¶ 1, 8, 11).
Under the terms of the Global Agreement, Plaintiff became obligated to pay monthly payments
on the balance of the purchase price beginning 30 days after close of escrow plus additional regular
and special assessments as levied by the Association. (Id.) According to the Escrow Closing
Statement, the settlement date was March 22, 2017. (Escrow Closing Statement, ECF 18-2 at 9.)
Assessments are based on the value of the number of Club membership points purchased and are
subject to amendment or supplement. (Global Agreement, id. at ¶¶ 1, 8, 11.) Plaintiff and Melanie
Johnston agreed to purchase 10,000 membership points with an initial assessment of $0.0149 per
point or $149.00 (Id. at ¶1). Escrow settled March 22, 2017. (Escrow Closing Statement, id.)
Plaintiff made payments for about six months but stopped after he and Melanie separated, and his
income was reduced by half. (Pl.s Depo, ECF No. 18-11 at 32.) Plaintiff did not and has not
attempted to cancel the Global Agreement. (Pl.’s Depo., ECF 18-11.) Plaintiff has not filed suit
against Global seeking to invalidate the terms of the Global Agreement. (Id.)

        On or about December 1, 2018, Global referred Plaintiff’s account to Defendant Monterey 2
for debt collection purposes. Monterey mailed to Melanie Johnston and Plaintiff at their home
address an “Initial Notice Letter” informing them that the Global account had been placed with


        2
         Plaintiff misnames Defendant Monterey Financial Services, LLC in the Complaint. The named defendant,
Monterey Collection Services SVC, is not an entity. Defendant is a debt collector located in San Diego, California.

                                                        2
Case 6:19-cv-06090-RTD Document 33                     Filed 02/02/21 Page 3 of 11 PageID #: 435




Monterey for collection. 3 The Initial Notice set out the balance of the principal, interest and fees
due on the account and included instructions on how to dispute the validity of the debt, obtain
verification of the debt, and request the name of the original creditor (Initial Notice Letter,
December 6, 2018, ECF No. 18-3 at 2). Plaintiff was given thirty (30) days to respond. The Initial
Notice was not returned undelivered. After receiving no response from Plaintiff, Monterey began
reporting the defaulted account to credit reporting agencies beginning January 31, 2019.

        Plaintiff does not recall receiving the Initial Notice. He first became aware his credit was
being negatively affected on or around March 8, 2019 after he was declined for a loan.                   The
experience got Plaintiff to wondering about what might be on his credit report and he ordered a
free copy. Upon review of this report, Plaintiff discovered many issues, inaccuracies, and items
of misinformation, of which Monterey was just one. Pl.’s Depo., ECF No. 18-11 at 43. For the
next six months, Plaintiff worked to clean up his credit. Id.

        As part of this effort, Plaintiff sent a letter to Monterey COLL SVC dated March 8, 2019
asking to verify the original signed consumer contract. (Verification Request 1, ECF 18-4 at 2.
Less than a week later, on March 13, 2019, Plaintiff sent a second letter explaining that pursuant
to “the Fair Debt Collection Practices Act, 15 USC 1692g Sec. 809{b}” the debt was being
disputed and validation rather than verification was requested. “I respectfully request that your
offices provide me with competent evidence that I have any legal obligation to pay you.”
(Verification Request 2, ECF 18-5 at 2.)         Plaintiff specifically asked to be provided with items
of information including “copies of papers that show I agreed to pay what you say I owe” and an
explanation and calculation of the amounts allegedly owed, among other things. Id.

        Upon receipt of Plaintiff’s request, Monterey marked the account as disputed and contacted
Global to obtain a copy of the signed Global Agreement. Plaintiff was mailed a copy of the




        3
         The letter is addressed to both Melanie Johnston and Kyle Johnston, each individually, with Melanie’s
name appearing first.

                                                      3
Case 6:19-cv-06090-RTD Document 33                      Filed 02/02/21 Page 4 of 11 PageID #: 436




Agreement. 4 (Verification Letter 1, March 23, 2019, ECF 18-6 at 2).                 The Verification Letter
explained that the information was being forwarded as a courtesy only, that Plaintiff’s account had
been marked disputed; and that the “defaulted contract balance for Global Exchange Development
remain[ed] due.”       Id.   Plaintiff was encouraged to call Monterey to set up the necessary
arrangements to satisfy his obligation to the contract. Id. The Verification Letter did not include
an explanation or calculation of the alleged amount of the defaulted contract balance. A second
Verification Letter, substantially the same as the first and including a second copy of the Global
Agreement (not including the Escrow Settlement Statement), was sent a few days later.
(Verification Letter 2, March 27, 2019, ECF 18-7 at 2.) On June 27, 2019, Monterey sent Plaintiff
a third and final letter enclosing the “necessary proof of debt” and advised Plaintiff that “future
disputes received will not be responded to by our office.” (Verification Letter 3, June 27, 2019,
ECF 18-8 at 2.) All the while, Plaintiff’s Global account was being reported as disputed to credit
reporting agencies.

        Dissatisfied with this result, Plaintiff sued Monterey Collections Svc in the Small Claims
Division of the Hot Springs, Arkansas, District Court alleging claims under the “FDCPA Section
806, FDCPA Section 809(b), FDCPA Section 623, Voidable Contract.” 5 ECF No. 3. Specifically,
Plaintiff alleges that Monterey harassed him by sending the same inadequate response “at or near
two times a month.” Id. Plaintiff alleges that Monterey violated the FDCPA by not removing the
debt and continuing to report the debt delinquent without properly validating or substantiating the
debt costing thousands in extra fees for home and auto insurance. Id. Plaintiff alleges the
underlying debt is invalid because it has multiple interest rates and no start date or due date. Id.
Plaintiff’s claims are limited to violations of the FDCPA. Plaintiff is not suing Monterey under




        4
          A copy of the Escrow Closing Statement was not included.
        5
          FDCPA Sections 806, 809(b), and 623 do not exist. Plaintiff’s claims are construed under the provisions
of the Consumer Credit Protection Act, §802 et seq., as amended, 15 U.S.C.A. § 1692 et seq.

                                                       4
Case 6:19-cv-06090-RTD Document 33                Filed 02/02/21 Page 5 of 11 PageID #: 437




the Fair Credit Reporting Act. (Pl.’s Depo, ECF No. 18-11 at 28.) Plaintiff claims damages in the
amount of $3,000.00.

       Defendant Monterey has filed a motion for summary judgment arguing that the record
clearly establishes all debt collection efforts were in full compliance with the FDCPA and did not
violate the statute as a matter of law. In response, Plaintiff contends that material issues of fact
remain to be resolved including whether Plaintiff received the Initial Notice; whether the Global
Agreement is unenforceable; whether Defendant failed to properly validate the alleged debt in
violation of the FDCPA; whether Defendant’s refusal to provide any information other than a copy
of the Global Agreement despite repeated requests for additional information amounted to
harassment under the FDCPA; and whether Defendant violated a duty to make a preliminary
determination the reported information was accurate. (Pl.s’ Resp. to Mot. Summ. J., ECF No. 24-
1.) For the following reasons, the motion for summary judgment will be GRANTED.



       II.     SUMMARY JUDGMENT STANDARD

       The Federal Rules of Civil Procedure provide that when a party moves for summary
judgment:

              The court shall grant summary judgment if the movant shows that there is
       no genuine dispute as to any material fact and the movant is entitled to judgment
       as a matter of law.

       Fed. R. Civ. P. 56(a); Krenik v. Cnty. of LeSueur, 47 F.3d 953, 957 (8th Cir. 1995). The
Supreme Court has issued the following guidelines for trial courts to determine whether this
standard has been satisfied:

               The inquiry performed is the threshold inquiry of determining whether there
       is a need for trial—whether, in other words, there are genuine factual issues that
       properly can be resolved only by a finder of fact because they may reasonably be
       resolved in favor of either party.




                                                 5
Case 6:19-cv-06090-RTD Document 33                 Filed 02/02/21 Page 6 of 11 PageID #: 438




Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); see also Agristor Leasing v. Farrow,

826 F.2d 732 (8th Cir. 1987); Niagara of Wis. Paper Corp. v. Paper Indus. Union-Mgmt. Pension

Fund, 800 F.2d 742, 746 (8th Cir. 1986). A fact is material only when its resolution affects the

outcome of the case. Anderson, 477 U.S. at 248. A dispute is genuine if the evidence is such that

it could cause a reasonable jury to return a verdict for either party. Id. at 252.

       The Court must view the evidence and the inferences that may be reasonably drawn from
the evidence in the light most favorable to the nonmoving party. Enter. Bank v. Magna Bank, 92
F.3d 743, 747 (8th Cir. 1996). The moving party bears the burden of showing that there is no
genuine issue of material fact and that it is entitled to judgment as a matter of law. Id. The
nonmoving party must then demonstrate the existence of specific facts in the record that create a
genuine issue for trial. Krenik, 47 F.3d at 957. A party opposing a properly supported motion for
summary judgment may not rest upon mere allegations or denials but must set forth specific facts
showing that there is a genuine issue for trial. Anderson, 477 U.S. at 256.


       III.    DISCUSSION

       The Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq, is a subchapter
of the Consumer Credit Protection Act established to protect consumers from abusive, deceptive,
and unfair debt collection practices by debt collectors. See 15 U.S.C. § 1692(e). A collector who
violates the FDCPA may be civilly liable for actual damages and additional damages up to $1000
per action. § 1692k.

       A.      Abusive Practices

       The Complaint alleges Monterey violated the FDCPA by persistently sending Plaintiff, as
many times as twice in one month, the same inadequate response to his requests for verification
and validation. The Consumer Credit Protection Act, §806, 15 U.S.C. §1692d (FDCPA) prohibits
a debt collector from engaging in “any conduct the natural consequence of which is to harass,


                                                  6
Case 6:19-cv-06090-RTD Document 33                Filed 02/02/21 Page 7 of 11 PageID #: 439




oppress, or abuse any person in connection with the collection of a debt.” The issue of whether a
debt collector’s conduct amounts to harassment or annoyance in violation of the Act “ultimately
turns on evidence regarding the … frequency, pattern, or substance of the [communication].”
Kuntz v. Rodenburg LLP, 838 F.3d 923, 926 (8th Cir. 2016). A fact intensive issue may be
“resolved as a matter of law when the summary judgment record establishes that no reasonable
jury could find the requisite level of harassment.” Id. (citations omitted.)

       The Court finds as a matter of law that Monterey’s conduct sending two near identical
letters in response to Plaintiff’s requests for information does not amount to harassment under the
FDCPA. Accordingly, the Court concludes there is no material factual dispute for trial and
summary judgment should be granted against Plaintiff on the claim for abusive practices pursuant
to the FDCPA, 15 U.S.C. § 1692d.

       B.      Inadequate Verification and Validation

       Plaintiff alleges that Monterey violated the FDCPA when it continued to “report [the
Global debt] to credit bureau despite being disputed by consumer demanding removal over not
being validated.” Compl., ECF No. 3. Plaintiff asserts that Monterey failed to adequately validate
the debt and that the Verification Letters amounted to false or misleading representations of the
character, amount, or legal status of the alleged debt. See Consumer Credit Protection Act
§809(b), 15 U.S.C. § 1692g(b); see also Consumer Credit Protection Act, § 807, 15 U.S.C. §1692e.

       To withstand summary judgment on a claim of inadequate debt validation

under § 1692g(b), a plaintiff must demonstrate proof of the following elements: (1) that he is a

consumer; (2) that defendant is a debt collector who contacted him in an attempt to collect a debt;

(3) that plaintiff timely notified defendant in writing that the debt was disputed; and (4) that

defendant resumed or failed to cease debt-collection efforts without first (a) obtaining verification

of the debt or a copy of a judgment and (b) mailing a copy of the verification or judgment to the

consumer. See Dunham v. Portfolio Recovery Assocs., LLC, 663 F.3d 997, 1001 (8th Cir. 2011).

                                                  7
Case 6:19-cv-06090-RTD Document 33                Filed 02/02/21 Page 8 of 11 PageID #: 440




       1.      Timely Notice of Dispute

       In support of summary judgment, Monterey argues Plaintiff’s FDCPA claim fails because
Plaintiff cannot allege facts showing he sent a written notice of dispute within thirty days of the
Initial Notice of Debt mailed December 6, 2018. Plaintiff argues that summary judgment is
precluded in this case because a credibility issue exists around whether he ever received the Initial
Notice. The Court declines to grant summary judgement on this issue. There is no question that
Monterey mailed the Initial Notice; or that Plaintiff first requested verification of the debt by
writing dated March 8, 2019; or that Plaintiff disputed the debt and requested validation by a
second writing dated March 13, 2019. There is no question that Monterey responded to these
written requests by providing Plaintiff with the name and address of the creditor and a copy of the
Global Agreement. To the extent Monterey seeks summary judgment on the grounds that Plaintiff
did not timely request verification, the motion is denied.



       2.      Verification

       Plaintiff contends Monterey violated the FDCPA when it did not sufficiently verify the
Global debt or remove it from his credit report after he disputed its validity. Assuming Plaintiff’s
dispute notices were timely, the issue becomes whether Monterey failed to cease debt-collection
efforts without first obtaining verification and mailing a copy to Plaintiff as required by the
FDCPA.

       Section 1692g obligates collectors to send a consumer written notice of an alleged debt
setting forth the amount of the debt; the name of the creditor; a statement that the debt will be
assumed valid unless the consumer disputes the validity of the debt in writing “within thirty days
after receipt of the notice”; and a statement that the collector will provide the name and address of
the original creditor upon the consumer’s written request within the thirty-day period. See
§1692g(a). If the consumer timely notifies the collector in writing that the debt or any portion

                                                  8
Case 6:19-cv-06090-RTD Document 33                Filed 02/02/21 Page 9 of 11 PageID #: 441




thereof is disputed, “the debt collector shall cease collection of the debt” until the debt collector
obtains verification of the alleged debt and a copy is mailed to the consumer. § 1692g(b).

       “Once the consumer notifies a debt collector and disputes the debt, “[a]t a minimum, the
debt collector must contact the creditor and verify the nature, status, and balance of the debt and
then convey that information to the consumer.” Eide v. Colltech, Inc., 987 F.Supp.2d 951, 959
(D.Minn. Dec. 11, 2013). “Consistent with the legislative history, verification is only intended to
‘eliminate the … problem of debt collectors dunning the wrong person or attempting to collect
debts which the consumer has already paid.’” Dunham v. Portfolio Recovery Associates, LLC.,
663 F.3d 997, 1003 (8th Cir. 2011). Verification may be nothing more than the collector
confirming in writing the amount being demanded and name and address of the creditor. See
Dunham, id. at 1003 (verification sufficiently put consumer on notice that collector dunned the
wrong person); (Chaudhry v. Gallerizzo, 174 F.3d 394, 43 Fed.R.Serv.3d 1063 (4th Cir. 1999)
(finding no obligation to forward copies of bills or other detailed evidence of the debt). A debt
collector may not use false or misleading means to collect a debt. See 15 U.S.C. § 1692e.

       The Court finds that Monterey’s Verification Letters were sufficient to put Plaintiff on

notice of the nature, status, and balance of the debt allegedly owed to Global. There is no dispute

that upon receipt of Plaintiff’s requests to verify, Monterey promptly marked the account as

disputed, contacted Global and obtained a copy of the Global Agreement bearing Plaintiff’s

signature and mailed a copy to Plaintiff. Plaintiff does not dispute receiving the Verification

Letters. Plaintiff does not deny that he purchased the vacation club membership or that he signed

the Global Agreement or that he stopped making the payments or that the debt is unpaid.          The

Court finds as a matter of law that the errors allegedly contained within the verifications regarding

applicable interest rates, payment start dates, and balances and amounts, do not amount to

deceptive, misleading or material statements by a debt collector in violation of the Act.


                                                  9
Case 6:19-cv-06090-RTD Document 33             Filed 02/02/21 Page 10 of 11 PageID #: 442




See Hemmingsen v. Messerli & Kramer, P.A., 674 F.3d 814, 819 (8th Cir.2012) (noting that a

representation must mislead or deceive or dupe someone for it to be misleading). The Court

concludes that Monterey did not violate the terms of the FDCPA.

       V.     ORDER

       Wherefore, the Court makes its order as follows:

       The Motion for Summary Judgment (ECF No. 18) should be and here by is GRANTED

and this case is DISMISSED.

       Each party shall bear its own costs.

       IT IS SO ORDERED this 2nd day of February 2020.


                                                          /s/ Robert T. Dawson
                                                          ROBERT T. DAWSON
                                                          SENIOR U.S. DISTRICT JUDGE




                                              10
Case 6:19-cv-06090-RTD Document 33   Filed 02/02/21 Page 11 of 11 PageID #: 443
